--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
INCREMENTAL REVOLVING FACILITY AMENDMENT TO CREDIT AGREEMENT
 
This Incremental Revolving Facility Amendment to Credit Agreement (this
“Amendment”) is entered into as of April 13, 2018 by and among Welbilt, Inc., a
Delaware corporation (formerly known as Manitowoc Foodservice, Inc.) (the
“Borrower”), the Subsidiary Borrowers (as defined in the Credit Agreement (as
defined below)) signatory hereto, JPMorgan Chase Bank, N.A., individually
(“JPMorgan”) and as administrative agent (the “Administrative Agent”), and each
of the entities identified as “Incremental Revolving Lenders” on the signature
pages hereto (each, an “Incremental Revolving Lender” and, collectively, the
“Incremental Revolving Lenders”).
 
RECITALS
 
WHEREAS, the Borrower, the Subsidiary Borrowers, the Administrative Agent and
the Lenders (as defined in the Credit Agreement) are party to that certain
Credit Agreement dated as of March 3, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Credit Agreement; and
 
WHEREAS, it is intended that (a) the Borrower will obtain the Incremental
Revolving Commitments (as defined below) in the form of an increase to the
Revolving Commitments pursuant to Section 2.08(d) of the Credit Agreement and
(b) the proceeds of any Borrowings under the Incremental Revolving Commitments
will be used solely as permitted pursuant to Section 5.08(a) of the Credit
Agreement;


WHEREAS, subject to the terms and conditions of the Credit Agreement (including
Section 2.08(d) thereof), the Borrower has requested that (a) the Incremental
Revolving Lenders provide additional Revolving Commitments in an aggregate
principal amount of $50,000,000 (the “Revolving Commitment Increase”) and (b)
the Credit Agreement be amended in the manner provided for herein; and


WHEREAS, the Incremental Revolving Lenders are willing to provide the
Incremental Revolving Commitments to the Borrower on the Incremental Amendment
Effective Date (as defined below), and the parties hereto wish to amend the
Credit Agreement on the terms and subject to the conditions set forth herein and
in the Credit Agreement.
 
NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.         Incremental Revolving Commitments; Reallocations.


(a)       Each Incremental Revolving Lender hereby agrees, severally and not
jointly, to provide an Incremental Revolving Commitment to the Borrowers on the
Incremental Amendment Effective Date in an aggregate principal amount equal to
the amount set forth opposite such Incremental Revolving Lender’s name on
Schedule I attached hereto (each, an “Incremental Revolving Commitment” and,
collectively, the “Incremental Revolving Commitments”), on the terms set forth
herein and in the Credit Agreement (as amended hereby), and subject to the
conditions set forth herein.  The Incremental Revolving Commitments shall be
deemed to be “Revolving Commitments” as defined in the Credit Agreement (as
amended hereby) for all purposes of the Credit Documents having terms and
provisions identical to those applicable to the Revolving Commitments
outstanding immediately prior to the Incremental Amendment Effective Date.
 

--------------------------------------------------------------------------------

(b)       It is understood and agreed that (i) the Revolving Commitment Increase
is being provided pursuant to the additional amount basket set forth in clause
(ii) of Section 2.08(d) of the Credit Agreement and (ii) the effective date of
the Revolving Commitment Increase shall be the Incremental Amendment Effective
Date.


(c)       Each Incremental Revolving Lender (i) confirms that a copy of the
Credit Agreement and the other applicable Credit Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and make an Incremental Revolving
Commitment, have been made available to such Incremental Lender; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
JPMorgan in its capacity as the lead arranger and bookrunner with respect to
this Amendment, or any other Lender or agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
the other applicable Credit Documents, including this Amendment; (iii) appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent and the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv)
acknowledges and agrees that upon the Incremental Amendment Effective Date such
Incremental Revolving Lender shall be a “Lender” and a “Revolving Lender” under,
and for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender and a Revolving Lender
thereunder.


(d)       Upon the effectiveness of the Revolving Commitment Increase pursuant
hereto and Section 2.08(d) of the Credit Agreement, (i) each Incremental
Revolving Lender (new or existing) shall be deemed to have accepted an
assignment from the existing Revolving Lenders, and the existing Revolving
Lenders shall be deemed to have made an assignment to each new or existing
Revolving Lender accepting a new or increased Revolving Commitment in connection
with the Revolving Commitment Increase, of an interest in each then outstanding
Revolving Loan  (in each case, on the terms and conditions set forth in the
Assignment and Assumption) and (ii) the Swingline Exposure and LC Exposure of
the existing and new Revolving Lenders shall be automatically adjusted such
that, after giving effect to such assignments and adjustments, all Revolving
Credit Exposure under the Credit Agreement is held ratably by the Revolving
Lenders in proportion to their respective Revolving Commitments.  Assignments
pursuant to the preceding sentence shall be made in exchange for the principal
amount assigned plus accrued and unpaid interest and shall not be subject to the
assignment fee set forth in  of the Credit Agreement.  The Borrower shall make
any payments under Section 2.16 of the Credit Agreement resulting from such
assignments.


2.         Amendments to the Credit Agreement.  Upon the Incremental Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
 
(a)       The definition of “Revolving Commitment” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
- 2 -

--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment as of the Incremental Amendment Effective
Date is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The aggregate principal amount of Revolving Commitments immediately
after giving effect to the Incremental Revolving Commitments pursuant to and as
defined in the Incremental Revolving Facility Amendment is $275,000,000.


(b)      Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:


“Incremental Amendment Effective Date” means April 13, 2018.


“Incremental Revolving Facility Amendment” means, that certain Incremental
Revolving Facility Amendment to Credit Agreement dated as of April 13, 2018
among the Borrowers, the Administrative Agent and the Revolving Lenders party
thereto.


(c)       Schedule 2.01 to the Credit Agreement (“Commitments”) is hereby
amended and restated in its entirety to read as set forth on Exhibit A attached
hereto.


3.         Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each of the Incremental Revolving Lenders and the
Administrative Agent that as of the date hereof:


(a)       the execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action and, if
required, stockholder or similar action and that this Amendment is a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
 
(b)       each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
the date hereof (other than representations and warranties that relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that any such representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
such earlier date);
 
(c)       immediately prior to, and after giving effect to this Amendment and
the Revolving Commitment Increase, no Default has occurred and is continuing;
and
 
(d)       the incurrence by the Borrower of the Indebtedness in the full amount
of the Revolving Commitment Increase (and the securing thereof by the
Collateral) is permitted by the Senior Note Documents.
 
4.         Conditions to Effectiveness.  This Amendment shall become effective
as of the date (the “Incremental Amendment Effective Date”) on which all of the
following conditions have been satisfied:
 
(a)       the execution and delivery hereof by the Borrower, the Subsidiary
Borrowers, the Administrative Agent and the Incremental Revolving Lenders;
 
- 3 -

--------------------------------------------------------------------------------

(b)       the execution and delivery by the Borrower, the Subsidiary Borrowers
and the Subsidiary Guarantors of an Affirmation of Guaranty and Security
Documents in substantially the form of Exhibit A hereto;
 
(c)       the representations and warranties set forth in Section 3 hereof are
true and correct;
 
(d)       the Administrative Agent shall have received a certificate, dated the
Incremental Amendment Effective Date and signed by a Senior Officer of the
Borrower, certifying (i) to the accuracy of the representations and warranties
set forth in Section 3, (ii) to compliance with the terms and conditions set
forth in Section 2.08(d) of the Credit Agreement in connection with the
Revolving Commitment Increase, and (iii) that after giving effect to the
incurrence of the Revolving Commitment Increase, the Consolidated Senior Secured
Leverage Ratio calculated on a Pro Forma Basis is no greater than 3.75 to 1.00
(and the Borrower shall attach a reasonably detailed calculation thereof to the
certificate); provided, that for the purposes of calculating such Consolidated
Senior Secured Leverage Ratio, (x) the Revolving Commitment Increase shall be
assumed to be fully drawn and shall be included in the numerator of such ratio
and (y) the proceeds of such Revolving Commitment Increase shall not be netted
from Indebtedness;
 
(e)       the Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower certifying as to the solvency of the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Revolving Commitment Increase, such certificate to be in form and substance
reasonably satisfactory to the Administrative Agent;
 
(f)        the Administrative Agent shall have received for each Incremental
Revolving Lender that shall have requested a promissory note, a duly completed
and executed promissory note for such Incremental Revolving Lender; and
 
(g)       the Incremental Revolving Lenders signatory hereto and the
Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Incremental Amendment Effective Date under or in
connection with this Amendment, including, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Borrower in connection with this Amendment and all reasonable and documented
legal fees of counsel to the Administrative Agent.
 
5.         Reference to and Effect Upon the Credit Agreement; Other.
 
(a)       Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Credit Documents, nor
constitute a waiver of any provision of the Credit Documents or in any way
limit, impair or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Documents, except as expressly provided
herein.  Nothing herein shall be deemed to entitle the Borrower or any other
Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Document in similar or
different circumstances.
 
- 4 -

--------------------------------------------------------------------------------

(b)       The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein.  Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended hereby.
 
(c)       This Amendment shall not extinguish the obligations for the payment of
money outstanding under the Credit Agreement or discharge or release the Lien or
priority of any Credit Document or any other security therefor or any guarantee
thereof.  Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or any other
Credit Document, all of which shall remain in full force and effect, except as
modified hereby.  Nothing expressed or implied in this Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
by any Credit Party under any Credit Document from any of its obligations and
liabilities thereunder.
 
(d)       This Amendment shall constitute a Credit Document.
 
6.        Costs and Expenses.  The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the reasonable and
documented fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
 
7.         Governing Law.  This Amendment shall be construed in accordance with
and governed by the law of the State of New York.
 
8.         Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
 
9.         Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy, emailed
pdf, or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Amendment and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
[signature pages follow]
 
- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 

 
WELBILT, INC.
 
(F/K/A MANITOWOC FOODSERVICE, INC.)
 

By:
/s/ Hubertus M. Muehlhaeuser

Name:
Hubertus M. Muehlhaeuser
 
Title:
President and Chief Executive Officer
 

ENODIS HOLDINGS LIMITED
 

By:
/s/ Adrian Gray

Name:
Adrian Gray
 
Title:
Director

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank and an Incremental Revolving
Lender,
     
By
/s/ John A. Horst

Name:
John A. Horst
 
Title:
Executive Director

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

HSBC Bank USA National Association, as an Incremental Revolving Lender
     
By
/s/ Joseph Philbin

Name:
Joseph Philbin
 
Title:
Senior Vice President

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as an Incremental Revolving Lender
     
By
/s/ Jeff Bliss

Name:
Jeff Bliss
 
Title:
Executive Director

 

 
By
/s/ Peter Glawe

Name:
Peter Glawe
 
Title:
Executive Director

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

Citibank, N.A., as an Incremental Revolving Lender
     
By
/s/ Blake Gronich

Name:
Blake Gronich
 
Title:
Vice President

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

BMO Harris Bank N.A., as an Incremental Revolving Lender
     
By
/s/ Ronald J. Carey

Name:
Ronald J. Carey
 
Title:
Senior Vice President

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as an Incremental Revolving Lender
     
By
/s/ Andy Crain

Name:
Andy Crain
 
Title:
Senior Director

 
[Signature Page to Incremental Revolving Facility Agreement]
 

--------------------------------------------------------------------------------

Schedule I


AS OF THE INCREMENTAL AMENDMENT EFFECTIVE DATE:


INCREMENTAL REVOLVING LENDER
 
INCREMENTAL REVOLVING
COMMITMENT
 
JPMorgan Chase Bank, N.A.
 
$
7,000,000
 
HSBC Bank USA, N.A.
 
$
5,000,000
 
Citibank, N.A.
 
$
3,000,000
 
Coöperatieve Rabobank U.A., New York Branch
 
$
5,000,000
 
BMO Harris Bank N.A.
 
$
5,000,000
 
Capital One, N.A.
 
$
25,000,000
 
TOTAL:
 
$
50,000,000
 

 

--------------------------------------------------------------------------------

EXHIBIT A
 
SCHEDULE 2.01
 
COMMITMENTS
 

  (a)
Term B Commitments as of the Funding Date:



Lender
 
Term B Commitment
 
JPMorgan Chase Bank, N.A.
 
$
975,000,000
 
Total
 
$
975,000,000
 




(b)
Revolving Commitments as of the Incremental Amendment Effective Date:

 
Revolving Lender
 
Revolving
Commitment
 
JPMorgan Chase Bank, N.A.
 
$
58,500,000
 
Goldman Sachs Bank USA
 
$
41,500,000
 
HSBC Bank USA, N.A.
 
$
45,000,000
 
Citibank, N.A.
 
$
35,000,000
 
Coöperatieve Rabobank U.A., New York Branch
 
$
40,000,000
 
BMO Harris Bank N.A.
 
$
30,000,000
 
Capital One, N.A.
 
$
25,000,000
 
Total
 
$
275,000,000
 




(c)
Letter of Credit Fronting Sublimits:

 
Issuing Bank
 
Letter of Credit
Fronting Sublimit
 
JPMorgan Chase Bank, N.A.
 
$
10,000,000
 
HSBC Bank USA, N.A.
 
$
10,000,000
 
Total
 
$
20,000,000
 

 

--------------------------------------------------------------------------------

EXHIBIT B


AFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS
 
Each of the undersigned (i) acknowledges receipt of a copy of that certain
Incremental Revolving Facility Amendment dated as of April 13, 2018 (the
“Amendment”) amending that certain Credit Agreement dated as of March 3, 2016
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) referred to therein, (ii) consents to the Amendment and each of the
transactions referenced therein, (iii) hereby reaffirms its obligations under
the Parent Guaranty, the Subsidiary Guaranty and each Security Document to which
it is a party, as applicable, and (iv) agrees that all references in any such
other Credit Document to the “Credit Agreement” shall mean and be a reference to
the Credit Agreement as amended by the Amendment.  Capitalized terms used
herein, but not otherwise defined herein, shall have the meanings ascribed to
such terms in the Credit Agreement, as amended by the Amendment.


[signature pages follow]
 
[Signature Page to Affirmation of Guaranty and Security Documents]
 

--------------------------------------------------------------------------------

 
WELBILT, INC.
 
(F/K/A MANITOWOC FOODSERVICE, INC.)

 

 
By:
     
Name:
 
Title:

 

 
APPLIANCE SCIENTIFIC, INC.

 

 
By:
 
   
Name:
   
Title:

 

 
BERISFORD PROPERTY DEVELOPMENT (USA) LTD.

 

 
By:
 
     
Name:
   
Title:

 

 
CHARLES NEEDHAM INDUSTRIES INC.

 

 
By:
 
     
Name:
   
Title:

 

 
CLEVELAND RANGE, LLC

 

 
By:
 
     
Name:
   
Title:

 

 
THE DELFIELD COMPANY LLC

 

 
By:
 
     
Name:
   
Title:

 

 
ENODIS TECHNOLOGY CENTER, INC.

 

 
By:
 
     
Name:
   
Title:

 
[Signature Page to Affirmation of Guaranty and Security Documents]
 

--------------------------------------------------------------------------------

 
FRYMASTER L.L.C.

 

 
By:
 
     
Name:
   
Title:

 

 
GARLAND COMMERCIAL INDUSTRIES LLC

 

 
By:
 
     
Name:
   
Title:

 

 
KYSOR BUSINESS TRUST

 

 
By:
 
     
Name:
   
Title:

 

 
KYSOR HOLDINGS, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
KYSOR INDUSTRIAL CORPORATION,
 
a Michigan corporation

 

 
By:
 
     
Name:
   
Title:

 
KYSOR INDUSTRIAL CORPORATION

 

 
By:
 
     
Name:
   
Title:

 

 
KYSOR NEVADA HOLDING CORP.

 

 
By:
 
     
Name:
   
Title:

 
[Signature Page to Affirmation of Guaranty and Security Documents]
 

--------------------------------------------------------------------------------

 
LANDIS HOLDING LLC

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC EQUIPMENT WORKS, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FOODSERVICE COMPANIES, LLC

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FOODSERVICE HOLDING, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FP, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FSG INTERNATIONAL HOLDINGS, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
ENODIS CORPORATION

 

 
By:
 
   
Name:
 
Title:

 
[Signature Page to Affirmation of Guaranty and Security Documents]
 

--------------------------------------------------------------------------------

 
ENODIS GROUP HOLDINGS US, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
ENODIS HOLDINGS, INC.

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FSG OPERATIONS, LLC

 

 
By:
       
Name:
   
Title:

 

 
WELBILT FSG U.S. HOLDING, LLC

 

 
By:
 
     
Name:
   
Title:

 

 
WELBILT U.S. DOMESTIC CORPORATION
 
(f/k/a Welbilt Corporation)

 

 
By:
 
     
Name:
   
Title:

 

 
WELBILT HOLDING COMPANY

 

 
By:
       
Name:
   
Title:

 

 
WESTRAN CORPORATION

 

 
By:
 
     
Name:
   
Title:

 
[Signature Page to Affirmation of Guaranty and Security Documents]
 

--------------------------------------------------------------------------------

 
MCCANN’S ENGINEERING & MANUFACTURING CO., LLC

 

 
By:
 
     
Name:
   
Title:

 

 
MTW COUNTY (DOMESTICATION) LLC

 

 
By:
 
     
Name:
   
Title:

 

 
ENODIS HOLDINGS LIMITED

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FSG UK LIMITED

 

 
By:
 
     
Name:
   
Title:

 

 
MANITOWOC FOODSERVICE UK HOLDING LIMITED

 

 
By:
 
     
Name:
   
Title:



[Signature Page to Affirmation of Guaranty and Security Documents]
 
 

--------------------------------------------------------------------------------